 Case 2:18-cr-00087-JMA Document 34 Filed 10/11/18 Page 1 of 2 PageID #: 180



                                                   U.S. Department of Justice


                                                   United States Attorney
                                                   Eastern District of New York
NB:JAM                                             610 Federal Plaza
F.# 2014R00337                                     Central Islip, New York 11722


                                                   October 11, 2018

By ECF and Hand Delivery

The Honorable Joan M. Azrack
United States District Judge
United States District Court
Eastern District of New York
Central Islip, New York 11722


              Re:    United States v. Walker
                     Docket No. 18-CR-087 (JMA)

Dear Judge Azrack:

               The government respectfully submits this letter regarding the trial date in the
above-captioned case, which is currently scheduled to begin on January 7, 2019. The
defendant’s trial date has been implicated by Tuesday’s adjournment in United States v.
Mangano, 16-CR-540, which is also pending before Your Honor, and is now scheduled to
proceed to trial on January 10, 2019. In light of the adjournment in Mangano, the government
respectfully requests that the defendant’s trial date be advanced to November 12, 2018.

                 As discussed during the June 27, 2018 status conference, trial on the instant
matter is expected to be brief – the government currently plans to call approximately six
witnesses and complete its direct case within two to three days, with both parties envisioning
the entire trial lasting less than a week.

               Additionally, while both the Walker and Mangano defendants were formerly
Nassau County public officials, any hypothetical risk of prejudice to either case can be easily
remedied. As the Court is aware, the instant case and Mangano are entirely unrelated, with
each matter having distinct facts, charges, witnesses and legal issues. While local media
coverage of the Mangano case has been considerable, any concerns regarding potential juror
conflation or bias can be adequately addressed during voir dire and by the Court’s jury
instructions. See, e.g., United States v. McDonough, 56 F.3d 381 (2nd Cir. 1995) (district
court is entitled to presume that jurors follow its instructions to avoid contact with media
 Case 2:18-cr-00087-JMA Document 34 Filed 10/11/18 Page 2 of 2 PageID #: 181



reports about the trial, to limit their exposure if contact is unavoidable, and to remain
impartial); Schiavone Const. Co. v. Merola, 678 F.Supp. 64 (S.D.N.Y. January 29, 1988)
(safeguards that may protect against effects of potential prejudicial pretrial publicity include
thorough voir dire, peremptory challenges and challenges for cause); United States v. Poulsen,
655 F.3d 492 (6th Cir. 2011) (pretrial exposure to “circus-like” media coverage does not
presumptively prejudice jurors and is appropriately handled during voir dire); United States v.
Casamento, 887 F.2d 1141 (2nd Cir. 1989) (“in light of the district judge’s instructions and
inquiries of the jury…and his considered conclusions as to the jurors’ impartiality, we believe
that he acted well within his discretion in deciding that the publicity which the trial generated
did not affect the jurors’ ability to serve fairly”); United States v. Claxton, 766 F.3d 280 (3rd
Cir. 2014) (defendant was not prejudiced by media surrounding a related trial, where
organizational chart of the conspiracy listed names of defendant and codefendants, where
district court ensured that it eliminated any potential prejudice from earlier trial during voir
dire).

              For the foregoing reasons, the government respectfully requests that the trial
date be advanced to November 12, 2018.



                                                    Respectfully submitted,

                                                    RICHARD P. DONOGHUE
                                                    United States Attorney

                                            By:      /s/
                                                    Artie McConnell
                                                    Assistant U.S. Attorneys
                                                    631-715-7825


cc:    Brian John Griffin, Esq. (by ECF)
       Kevin Keating, Esq. (by E-Mail)
       John Carman, Esq. (by E-Mail)
       AUSA Catherine Mirabile (by E-Mail)
       AUSA Lara Treinis-Gatz (by E-Mail)




                                               2
